DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 

Response to Arguments
Arguments are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20130223673 A1) in view of Hamzic (US 20190147614 A1).
Regarding claim 1, Davis discloses:
1.(Currently Amended) A registration apparatus comprising: at least one memory configured to store one or more instructions (paragraph 531-532); and at least one processor configured to execute the one or more instructions to (paragraph 531-532):  	acquire an image obtained by imaging (abstract) a placement surface of a table, on which a product is placed (paragraph 95 checkout counter);
	Determine what product the object placed on the table is to recognize the product included in the image (paragraph 314 items are identified); 
	register the recognized product as a checkout target (paragraph 313 items identified with particular confidence); 
	display information corresponding to progress of analysis of the image for recognizing the product on the table (paragraph 314 projector illuminates in green); and
	display a mark of a first color in a case where recognition is made that the object is placed on the table, and display a mark of a second color in a case where the product is recognized (paragraph 314 red for placed, but unrecognized, green for recognized).  

Davis fails to disclose the image recognition process explicitly being a sequence of  1) detecting an object included in the image, 2) after detecting the object included in the image, recognizing that the object is placed on the table, 3) after recognizing that the object is placed on the table, determining what product the object placed on the table is to recognize the product included in the image.

However Hamzic discloses:
1) detecting an object included in the image (fig. 4 At step 404, the stereoscopic camera 304 and/or the camera 306 are used to detect whether there is any movement in the sensor area 350. If there is movement in the sensor area, then step 404 is repeated. If there is no movement in the sensor area for a predetermined length of time, the process 400 continues to step 406.)
2) after detecting the object included in the image, recognizing the object is placed on the table ([0041] At step 408, the image processor 318 determines the position of the product 352 in the sensor area from the pair of images from the stereoscopic camera 304, for example by determining a depth map of the sensor area., see fig. 3 sensor area includes a table (scale) supporting the object)
3) after recognizing that the object is placed on the table, determining what product the object placed on the table is to recognize the product included in the image (fig. 4 414-420).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Davis by using a camera to recognize movement, determine position of a product and then recognize the product. The motivation for the combination is to provide accurate information about objects in the scanning area (paragraph 45).

Regarding claim 2, Davis discloses wherein the processor is further configured to execute the one or more instructions to display first information on the table in a case where recognition is made that an object is placed on the table (paragraph 314 red illumination when unknown object is placed).  

Regarding claim 3, Davis discloses wherein the processor is further configured to execute the one or more instructions to display second information on the table in a case where the product is recognized (paragraph 314 project price information).

Regarding claim 6, Davis further discloses wherein the processor is further configured to execute the one or more instructions to: after a first product that has not been recognized in a frame immediately before a first frame is recognized in the first frame (paragraph 314 shift from red to green), in a case where a recognition result on a frame after the first frame satisfies a predetermined condition (paragraph 314 system recognizes item),  decide a recognition result that the first product is included in the image (paragraph 314 all the items are recognized), and  display third information on the table in a case where the first product is recognized in the first frame (paragraph 370 other information), and  display the second information on the table in a case where determination is made  that the predetermined condition is satisfied (paragraph 314 successfully recognized products are illuminated in green).  

Regarding claim 8, Davis discloses wherein the processor is further configured to execute the one or more instructions to display, in a case where an object unrecognizable as the product is included in the image, on the table, information indicating that an object is unrecognizable (paragraph 314 red light). 

Claims 10 and 11 are rejected for the same reasons as claim 1 and see [532] regarding generic software-based implementation.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Hamzic as applied to claim 1 and further in view of McQueen (US 20100158310 A1).
Regarding claim 4, Davis as modified fails to disclose the additional subject matter of claim 4. However McQueen discloses displaying second information different according to a product category of the recognized product (fig. 5 customer display junk food, bulk lard). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Davis by including product information along with the price information in the projection of Davis. The motivation for the combination is increased checkout efficiency (see paragraph 10).

Regarding claim 5, Davis discloses a certainty metric (paragraph 268), but as modified fails to disclose the additional subject matter of claim 5. However McQueen discloses displaying second information different according to a reliability of the recognition result (fig. 5 unidentified items have instructions instead of product information). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Davis by projecting assistance information for low certainty items to aid in product identification. The motivation for the combination is increased checkout efficiency (paragraph 10).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Hamzic as applied to claim 1 and further in view of Migdal (US 20140176719 A1) and MacIntosh (US 20140052555 A1).
Regarding claim 9, Davis as modified  fails to disclose the additional subject matter of claim 9. However Migdal discloses highlighting areas where items are removed (paragraph 54). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Davis by projecting information to indicate an item has been moved. The motivation for the combination is to facilitate human validation (paragraph 54). However Davis as modified still fails to disclose the light brightening over time. However MacIntosh discloses using time brightening illumination (paragraph 277 flashing). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Davis as modified by using a flashing signal. The motivation for the combination is to convey information to a human (paragraph 277).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687